tcmemo_2007_10 united_states tax_court raymond a heers petitioner v commissioner of internal revenue respondent docket no filed date george e harp for petitioner william f castor for respondent memorandum findings_of_fact and opinion marvel judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and additions to tax under sec_6651 and of dollar_figure and dollar_figure 1unless otherwise indicated section references are to the internal_revenue_code in effect for the taxable_year in issue and rule references are to the tax_court rules_of_practice and continued respectively for respondent also determined that petitioner was liable for an addition_to_tax under sec_6651 in an amount to be determined petitioner seeks a redetermination of the deficiency and additions to tax after concessions the issues for decision are whether petitioner received unreported income in the form of nonemployee compensation and an early individual_retirement_account ira distribution whether petitioner is liable for an addition_to_tax under sec_6651 for failing to file his tax_return and continued procedure 2respondent concedes that petitioner is not liable for the addition_to_tax under sec_6651 and is liable for an addition_to_tax under sec_6654 in the reduced_amount of dollar_figure petitioner concedes that he received unreported wage income of approximately dollar_figure and that he did not file a federal_income_tax return for petitioner argued in his petition that the notice_of_deficiency did not sufficiently describe the basis of the tax_deficiency as required by sec_7522 however he did not raise this argument on brief and therefore we deem it conceded see rule e and 92_tc_661 petitioner also argued in his petition that he is not liable for self-employment_tax because he did not receive self-employment_income and that he is not liable for the additional tax under sec_72 on the early withdrawal of an individual_retirement_account ira distribution because he did not have an ira account nor did he receive an ira distribution because petitioner similarly failed to raise these issues on brief we also deem them conceded to the extent we decide petitioner had unreported income in the form of nonemployee compensation and an early ira distribution during see rule e and petzoldt v commissioner supra pincite whether petitioner is liable for an addition_to_tax under sec_6654 for failing to make estimated payments with respect to his tax_liability findings_of_fact petitioner resided in longwood florida when his petition in this case was filed during petitioner a certified registered nurse anesthetist contracted with and provided services as an independent_contractor for nationwide anesthesia services inc nationwide petitioner submitted invoices for his services which showed the date and hours worked as well as related expenses and the total amount due to him under his contract with nationwide during petitioner also worked as an employee for wellmont health system for which he was paid wages totaling dollar_figure and he requested and received an early withdrawal of dollar_figure from an employer-sponsored retirement account at the variable_annuity life_insurance_company valic from which federal_income_tax of dollar_figure was withheld petitioner did not file a federal_income_tax return or make any estimated_tax payments for on date respondent issued a notice_of_deficiency for determining that petitioner received wage income of dollar_figure nonemployee compensation of dollar_figure and an early ira distribution of dollar_figure in the notice_of_deficiency respondent also determined that petitioner was liable for self-employment_tax on the nonemployee compensation was liable for additional tax under sec_72 on the early ira distribution and was entitled to a self-employment_tax deduction respondent also determined that petitioner was liable for additions to tax under sec_6651 and and on date petitioner’s imperfect petition was filed by order dated date we ordered petitioner to file a proper amended petition and pay the filing fee on or before date no response to the court’s order was received and on date we dismissed petitioner’s case for lack of jurisdiction on date we received and filed petitioner’s motion for leave to file a motion to vacate the dismissal order out of time and lodged his motion to vacate the order of dismissal we also received petitioner’s motion for leave to file an amended petition out of time and petitioner’s amended petition by order dated date we granted petitioner’s motion for leave to file the motion to vacate directed that the motion to vacate be filed on that date granted the motion to vacate and vacated our date order of dismissal in the date 3petitioner’s motion for leave to file a motion to vacate the dismissal order was mailed to the court in an envelope bearing a postmark of date and was therefore timely filed see 127_tc_109 order we also granted petitioner’s motion for leave to file an amended petition out of time and we directed that petitioner’s amended petition be filed as of date a notice setting case for trial during the court’s oklahoma city oklahoma trial session beginning date was served on petitioner on date on date we called petitioner’s case to determine the status of the case and to set a trial date neither petitioner nor a representative appeared we scheduled trial in petitioner’s case for date when petitioner’s case was called for trial on date petitioner’s attorney appeared but petitioner did not although petitioner’s attorney offered no evidence at trial he objected to three of respondent’s exhibits after hearing argument on the objections we overruled petitioner’s objections and admitted the exhibits opinion i unreported income a burden of production sec_61 defines gross_income for purposes of calculating taxable_income as all income from whatever source derived respondent determined that petitioner received gross_income from valic and nationwide which petitioner failed to report on a federal_income_tax return for the commissioner’s deficiency determination is normally entitled to a presumption of correctness 324_f3d_1289 11th cir affg tcmemo_2001_43 and the burden of proving the determination incorrect generally rests with the taxpayer rule a however when a case involves unreported income and that case is appealable to the court_of_appeals for the eleventh circuit as this case appears to be absent a stipulation to the contrary the commissioner’s determination of unreported income is entitled to a presumption of correctness only if the determination is supported by a minimal evidentiary foundation linking the taxpayer to an income- producing activity 994_f2d_1542 11th cir affg tcmemo_1991_636 see also 54_tc_742 tax_court is bound to apply the law of the circuit to which the case is appealable affd 445_f2d_985 10th cir once the commissioner produces evidence linking the taxpayer to an income-producing activity the burden shifts to the taxpayer to rebut the presumption by establishing that the commissioner’s determination is arbitrary or erroneous blohm v commissioner supra pincite see also 428_us_433 to satisfy his initial burden of production respondent introduced into evidence form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc and other business records obtained from and certified by valic and business records obtained from and certified by nationwide including the contract for services between petitioner and nationwide and copies of petitioner’s invoices for services rendered during respondent introduced the business records through written declarations under rule sec_803 and sec_902 of the federal rules of evidence the business records that respondent introduced at trial establish that petitioner received nonemployee compensation during the business records include a contract between petitioner and nationwide in which nationwide agreed to solicit work for petitioner for a fee invoices for service that show the time expended by petitioner and petitioner’s earnings for such work and agency fee checks for petitioner’s work as an independent_contractor during the invoices support 4petitioner argued on brief that respondent had the burden_of_proof regarding the unreported income adjustments and that respondent did not satisfy that burden because the business records offered at trial were inadmissible as we discuss elsewhere in this opinion petitioner not respondent had the burden_of_proof regarding the unreported income moreover even though respondent had an initial burden of producing evidence connecting petitioner to the unreported income respondent satisfied his burden by introducing the valic and nationwide business records the business records in question were kept in the regular course of business and were properly authenticated in certifications submitted under fed r evid and therefore the records were properly admitted into evidence at trial and we do not consider petitioner’s arguments further respondent’s calculation that petitioner earned dollar_figure for his services during the business records also establish that petitioner received an early ira distribution in respondent introduced both a form_1099 and the distribution form submitted by petitioner requesting the distribution the distribution form bears signatures of petitioner and his wife and the form is notarized the notarized form contains a request for a partial account distribution of dollar_figure and federal_income_tax withholding of percent of the distribution based on the above we conclude that respondent laid the requisite foundation for the contested unreported income adjustments and that respondent’s determinations are entitled to the presumption of correctness b burden_of_proof once the commissioner has satisfied his initial burden of production with respect to the unreported income adjustments the taxpayer ordinarily has the burden of proving by a preponderance_of_the_evidence that the adjustments are erroneous or arbitrary blohm v commissioner supra pincite lundgren v commissioner tcmemo_2006_177 however the burden_of_proof may shift to the commissioner under sec_7491 if the taxpayer has produced credible_evidence relating to the tax_liability at issue and has met his substantiation requirements maintained required records and cooperated with the secretary’s reasonable requests for documents witnesses and meetings in this case petitioner did not argue that sec_7491 operates to shift the burden_of_proof regarding the unreported income adjustments to respondent and he did not introduce any evidence that he satisfied the requirements of sec_7491 in fact petitioner did not attend the trial and he did not attempt through his counsel to introduce any evidence at all we conclude therefore that petitioner has the burden_of_proof regarding the unreported income items and that he failed to carry his burden respondent’s unreported income adjustments are sustained ii addition_to_tax under sec_6651 sec_6651 authorizes the imposition of an addition_to_tax for failure_to_file a timely return unless it is shown that such a failure is due to reasonable_cause and not due to willful neglect see sec_6651 469_us_241 38_f3d_440 9th cir harris v commissioner tcmemo_1998_332 a failure_to_file a timely federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence but nevertheless was unable to file the return within the prescribed time see sec_301 c proced admin regs willful neglect means a conscious intentional failure_to_file or reckless indifference toward filing see united_states v boyle supra pincite if the taxpayer assigns error to the commissioner’s determination that the taxpayer is liable for the addition_to_tax the commissioner has the burden under sec_7491 of producing evidence to show that the sec_6651 addition_to_tax applies see 118_tc_358 116_tc_438 in order to meet his burden of production the commissioner must come forward with sufficient evidence to show that it is appropriate to impose the relevant penalty or addition_to_tax higbee v commissioner supra pincite however the commissioner is not required to introduce evidence regarding reasonable_cause substantial_authority or similar defenses id petitioner concedes he did not file a federal_income_tax return or application_for extension of time to file for that concession is sufficient to satisfy respondent’s burden of producing evidence that the sec_6651 addition_to_tax applies petitioner did not introduce any evidence to prove that he had reasonable_cause for his failure_to_file his income_tax return consequently we sustain respondent’s determination 5petitioner contended in his posttrial brief but did not offer any testimony at trial to support his contention that he continued iii addition_to_tax under sec_6654 sec_6654 imposes an addition_to_tax in the case of any underpayment of estimated_tax by an individual if the taxpayer assigns error to the commissioner’s determination that the taxpayer is liable for the addition_to_tax the commissioner has the burden under sec_7491 of producing evidence to show that the addition_to_tax applies see swain v commissioner supra pincite higbee v commissioner supra pincite under sec_6654 the addition_to_tax is calculated with reference to four required_installment payments of the taxpayer’s estimated_tax liability sec_6654 each required_installment of estimated_tax is equal to percent of the required_annual_payment sec_6654 the required_annual_payment is equal to the lesser_of percent of the tax shown on the individual’s return for that year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding continued did not file a return because after taking into account withheld tax he did not owe any unpaid tax for we have held however that a mistaken belief that no tax was due is not sufficient to establish reasonable_cause absent competent tax_advice or a good_faith effort to ascertain the filing_requirements see 38_tc_192 french v commissioner tcmemo_1991_196 taxable_year percent of the tax shown on that return sec_6654 b and c a taxpayer has an obligation to pay estimated_tax for a particular year only if he has a required_annual_payment for that year sec_6654 wheeler v commissioner t c ___ ___ slip op pincite to satisfy his burden of production respondent introduced evidence establishing that percent of petitioner’s dollar_figure income_tax_liability for was dollar_figure that petitioner had withholding_tax credits of dollar_figure for that petitioner made no estimated_tax payments for and that petitioner had filed a federal_income_tax return for showing a federal_income_tax liability of dollar_figure this evidence is sufficient to satisfy respondent’s initial burden of providing evidence that petitioner had a required_annual_payment for payable in installments under sec_6654 and that petitioner underpaid his estimated_tax liability for petitioner offered no evidence whatsoever to refute respondent’s evidence or to establish a defense to respondent’s determination that petitioner is liable for the sec_6654 addition_to_tax consequently we conclude that respondent’s determination that petitioner is liable for the sec_6654 addition_to_tax must be sustained 6if an individual’s adjusted_gross_income shown on the previous year’s return exceeds dollar_figure a higher percentage may apply see sec_6654 to reflect the foregoing decision will be entered under rule
